DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 USC§ 103

Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over VOHRA et al. (US 20190238412 A1) in view of Burke et al. (US 8838887 B1)

Regarding Claim 1 Vohra teaches:
 A computer-implemented method for choosing transport channels, the computer-implemented method comprising the steps of:    
 detecting, by one or more computer processors, one or more transport channels on a host, wherein each of the one or more transport channels include a host protocol; (Vohra: FIG. 1A, FIG. 4, 5: [0139] "... The example method depicted in FIG. 4 includes identifying (408) a plurality of data communications paths (414, 416, 418, 420, 422) between a storage system (424) and an entity, depicted herein as a host device (402) …  " Vohra: FIG. 1A: [0021] “… The SAN 158 may be implemented with a variety of data communications fabrics, devices, and protocols. … Data communications protocols for use with SAN 158 may include …”.  Communication path is similar to transport channels);           
[detecting, by one or more computer processors, one or more storage drive tiers on a target, wherein each storage drive tier of the one or more storage drive tiers includes a drive type, and wherein each storage drive tier of the one or more storage drive tiers contains one or more storage devices]; 
mapping, by one or more computer processors, the one or more transport channels to the one or more storage drive tiers, based on performance, wherein the one or more transport channels are between the host and the storage drive tiers on the target  (Vohra: [0032] “… The storage array controllers 110A-D may be coupled to the midplane via one or more data communication links and the midplane may be coupled to the storage drives 171A-F and the NVRAM devices via one or more data communications links …”. Vohra: [0047] “… system 117 includes flash memory devices … operatively coupled to various channels of the storage device controller 119a-d …” Communication links are similar to transport channels and are ultimately coupled (mapped) to storage drives/tiers. Vohra [0141] “The example method depicted in FIG. 4 also includes selecting (410), in dependence upon a path selection policy, a subset of data communications paths from the plurality of data communications paths (414, 416, 418, 420, 422) between the entity and the storage system (424). A path selection policy, as the The path selection policy uses one or more criterion and can include performance); and  
completing, by one or more computer processors, a transfer of a data between the host and the target, using each transport channel of the one or more transport channels and each storage drive tier of the one or more storage drive tiers in the transfer of the data, wherein the transfer of data is based on the mapping of the one or more transport channels to the one or more storage drive tiers (Vohra: [0139] “… I/O requests may be issued from the host device (402) to the storage system (424) via one or more data communications paths (414, 416, 418, 420, 422) between the host device (402) and the storage system (424). …”     Issuing an I/O command using the channel to the storage and getting it executed is similar to completing a data transfer between the host and the device/tier. 
Vohra teaches transport channel and selecting transport channel using some path performance and mapping paths to storage. However, Vohra does not explicitly teach storage drive tiers.
Burke teaches, detecting, by one or more computer processors, one or more storage drive tiers on a target, wherein each storage drive tier of the one or more storage drive tiers includes a drive type, and wherein each storage drive tier of the one or more storage drive tiers contains one or more storage devices (Burke: col 13 ln 66 – col 14 ln 6 : “… the data devices 61-67 may be associated with physical storage areas … the physical storage areas may include multiple tiers of storage in which each tier of storage areas and/or disk drives that may be ordered according to different characteristics and/or classes, such as speed, technology and/or cost …” Burke: col 14 ln 40-51: “a top tier storage pool 610 (e.g., tier 0) may include flash/solid state disk …The lowest tier of storage pool 614 (e.g., tier 4) may include, for example, tape storage, … the last storage tier 614 may include storage devices 
              
 Both Vohra and Burke represent works within the same field of endeavor, namely non-volatile/persistent memory management that includes remote storage devices. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Vohra in view of Burke as it represents a combination of known prior art elements according to known methods (using selective transport channels to access selective storage devices in Vohra using sorted storage device tiers based on some criteria like performance need of the device as is done by Burke) to yield a better memory management  system where transport channel and storage device pair can be chosen with best fit and best need making timely data transport in a cost effective manner (see also Burke col 14 ln 40-51).     
       
       
Regarding Claim 2 Vohra/Burke teaches:
 The computer-implemented method of claim 1, wherein mapping the one or more transport channels to the one or more storage drive tiers further comprises:    
creating, by one or more computer processors, an ordered list of the one or more transport channels, wherein the one or more transport channels are ordered from highest performance to lowest performance  (Vohra [0141] “The example method depicted in FIG. 4, 5 also includes selecting (410), in dependence upon a path selection policy, a subset of data communications paths from the plurality of data communications paths (414, 416, 418, 420, 422) between the entity and the storage system (424). A path selection policy, as the term is used herein, may represent one or more criterion that are used to identify preferred data communications paths between the entity and the storage system (424) that should be used for The path selection policy identifies a subset of paths based on one or more criterion (such as performance) and selects the one that matches the storage tier performance; i.e. generates an ordered list of transport channels, where channels included in the selection are high performance and channels excluded are low performance.);
creating, by one or more computer processors, an ordered list of the one or more storage drive tiers, wherein the one or more storage drive tiers are ordered from highest performance to lowest performance (Burke:  col 4 ln 49-52: “FIG. 16 is a histogram illustrating scoring data storage sections for promotion to higher tiers according to an embodiment of the system described herein.” Burke col 1 ln 51-55:  “It has been found that a system that uses multiple tiers of data storage can be effective by storing more frequently used data in relatively faster and more expensive tiers while storing less frequently used data in relatively slower and less expensive tiers…” Burke: col 16 ln 6-10: “… Note that promotion and demotion may relate to a relative ordering of tiers where promotion refers to moving data to physical storage that is relatively faster and demotion refers to moving data to physical storage that is relatively slower”. Burke: col 13 ln 66 – col 14 ln 6: “… the data devices 61-67 may be associated with physical storage areas … the physical storage areas may include multiple tiers of storage in which each tier of storage areas and/or disk drives that may be ordered according to different characteristics and/or classes, such as speed, technology and/or cost …” Ordering tiers based on faster/slower is similar to ordering based on performance.) ; and    
correlating, by one or more computer processors, the ordered list of the one or more transport channels with the ordered list of the one or more storage drive tiers to generate a table, wherein the highest performance transport channel is aligned with the highest performance storage drive tier (Vohra [0141] “The example method depicted in FIG. 4 also includes selecting (410), in dependence upon a path selection policy, a subset of data communications paths from the plurality of data communications paths (414, 416, 418, 420, 422) between the entity and the storage system (424). A path selection policy, as the term is used herein, may represent one or more criterion that are used to identify preferred data Selecting paths (transport channels) for different storage devices using some path selection policy where selection policy is based on one or more criteria of the path where one criteria could be listing/ordering paths based on performance and selecting paths with performance that fits the performance of the  devices).
Regarding claims 8-9, these are the computer program product claims corresponding to the method claims 1-2, and are rejected for the same reasons mutatis mutandis. 

Regarding claims 15, Vohra/Burke teaches:
A computer system for choosing transport channels, the computer system comprising:	 one or more computer processors (Vohra: FIG. 1A, [0020] “System 100 includes a number of computing devices 164A-B”); 	 one or more computer readable storage media (Vohra: FIG. 1A, [0024] “The persistent storage resource 170A-B … include any number of storage drives 171A-F … and any number of non-volatile Random Access Memory (`NVRAM`) devices”; and
Rest of the limitation of system claims 15 and all limitations of system claim 16 corresponds to the method claims 1-2, and are rejected for the same reasons mutatis mutandis. 

Claims 3, 7, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vohra/Burke as applied to claims 1, 8 and 15, and further in view of Jeddeloh (US 20110004722 A1)
  
Regarding Claim 3, Vohra/Burke teaches all the limitation of claims 1.
However Vohra/Burke did not explicitly teach monitoring the transfer of the data between the host and the target, analyzing load on transport channels and adjusting the transfer of the data between the host and the target based on the load on the transport channels.
Jeddeloh discloses, The computer-implemented method of claim 1, further comprising:
monitoring, by one or more computer processors, the transfer of the data between the host and the target ([0026] “The monitoring module 320 may operate to monitor a data transfer between a host (e.g., the processor 120 of FIG. 1 or a host application) and an memory, such as the memory organized into the storage units 220 of FIG. 2.” [0040] “.. At operations 710 the monitoring module 320 of FIG. 3 may monitor a data transfer between the host and a memory such as a memory organized into storage units 220 of the SSD 110 of FIG. 1.”);
analyzing, by one or more computer processors, a load on each of the one or more transport channels ([0026] “.. the monitoring module 320 may have the capability to monitor one or more characteristics of a data transfer, such as the sizes of the data transfers ..”. [0042] “The assessment module 330 may provide an assessment result that indicates whether at least one of the characteristic values and/or the statistical values satisfies one or more target values as specified by the host. At a decision block 730, if the assessment result is satisfactory, the control is passed to the operation 710. ..” So, the monitoring module monitors the sizes of the data transfers (i.e. the load on the transport channel) and the assessment module assesses or analyzes the monitored load.); and
adjusting, by one or more computer processors, the transfer of the data between the host and the target based on the load on each of the one or more transport channels ([0042] “.. at operations 740, the adjustment module 340 of FIG. 3, for example, may be used to adjust a characteristic of a data transfer based on the assessment 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jeddeloh’s method would have allowed Vohra/Burke to facilitate monitoring the transfer of the data between the host and the target, analyzing load on transport channels and adjusting the transfer of the data between the host and the target based on the load on the transport channels. The motivation to combine the teaching would be to have an efficient storage system where data transfer through the transport channels are adjusted based on load on transport channels that optimizes data transfer between the host and the target storage system. 

Regarding Claim 7, Vohra/Burke/Jeddeloh discloses, The computer-implemented method of claim 1, wherein mapping the one or more transport channels to the one or more storage drive tiers further comprises:
monitoring, by one or more computer processors, a number of the one or more transport channels (Jeddeloh: [0026] “The monitoring module 320 may operate to monitor a data transfer between a host .. and a memory, such as the memory organized into the storage units 220 of FIG. 2.” Jeddeloh: [0040] “.. At operations 710 the monitoring module 320 of FIG. 3 may monitor a data transfer between the host and a memory such as a memory organized into storage units 220 of the SSD 110 of FIG. 1.”); and
adjusting, by one or more computer processors, a host protocol and storage tier table based on the number of the one or more transport channels, wherein the host protocol and storage tier table comprises the mapping of the one or more transport channels to the one or more storage drive tiers (Vohra: [0139] "... The example method depicted in FIG. 4 includes identifying (408) a plurality of data communications paths (414, 416, 418, 420, 422) between a storage system (424) and an entity, depicted herein as a host device (402) …" Vohra: [0047] “… system 117 includes flash memory devices … operatively coupled to various channels of the storage device controller 119a-d …”. Burke: col 8 ln 8-19: “FIG. 4A is a diagram 100 illustrating tables … The table 102 includes ... entries 106-108 that correspond to all the logical devices used by the storage device ... The entries in the table 102 may include information for thin devices, ...”. Communication link is similar to transport channel and is ultimately coupled(mapped) to storage drives/tiers. Vohra [0141] “The example method depicted in FIG. 4 also includes selecting (410), in dependence upon a path selection policy, a subset of data communications paths from the plurality of data communications paths (414, 416, 418, 420, 422) between the entity and the storage system (424) …”. The path selection policy uses one or more criterion and can include performance).

Regarding claims 10 and 14 these are the computer program product claims corresponding to the method claims 3 and 7 and are rejected for the same reasons mutatis mutandis. 
Regarding claims 17 this is the system claims corresponding to the method claims 3 and is rejected for the same reasons mutatis mutandis. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vohra/Burke as applied to claims 1, 8 and 15, in view of Jeddeloh (US 20110004722 A1) and further in view of Can  et al.	(US 9513814 B1)

Regarding claim 4, Vohra/Burke teaches all the limitations of claim 1. However Vohra/Burke does not explicitly teach monitoring the data transfer between host and target.
Jeddeloh discloses, the computer-implemented method of claim 1, further comprising:
monitoring, by one or more computer processors, the transfer of the data between the host and the target (Jeddeloh:[0026] “The monitoring module 320 may operate to monitor a data transfer between a host .. and a memory, such as the memory organized into the storage units 220 of FIG. 2.” Jeddeloh: [0040] “.. At operations 710 the monitoring module 320 of FIG. 3 may monitor a data transfer between the host and a memory such as a memory organized into storage units 220 of the SSD 110 of FIG. 1.”);
Vohra/Burke and Jedeloh represent works within the same field of endeavor, namely non-volatile/persistent memory management that includes remote storage devices. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Vohra/Burke in view of Jedeloh as it represents a combination of known prior art elements according to known methods (transferring data between host and storage tiers using selective transport channels in Vohra/Burke while monitoring the transfer of data as is done by Jedeloh) to yield a better memory management  system by monitoring data transfer and identifying areas to improve data transferring process (see also Jedeloh [0026], [0040]).     

However Vohra/Burke/Jeddeloh did not explicitly teach analyzing a load on storage drive tiers and adjusting the transfer of the data between the host and the target based on the load on storage drive tiers.
Can discloses, analyzing, by one or more computer processors, a load on each of the one or more storage drive tiers (Col 5, line22: “Conventionally, slice relocation evaluates I/O load of each storage tier of a data storage system, and based on the evaluation optimizes overall system performance of the data storage system by moving hotter slices to a and
adjusting, by one or more computer processors, the transfer of the data between the host and the target based on the load on each of the one or more storage drive tiers (Col 5, line22: “Conventionally, slice relocation evaluates I/O load of each storage tier of a data storage system, and based on the evaluation optimizes overall system performance of the data storage system by moving hotter slices to a higher tier, and colder slices to a lower tier”. Adjusting transfer of the data to one storage drive tier means leaving the data transfer as it is happening to that storage tier.).

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Can’s system would have allowed Vohra/Burke/Jeddeloh to facilitate analyzing a load on storage drive tiers and adjusting the transfer of the data between the host and the target based on the load on storage drive tiers. The motivation to combine the teaching would be to have an efficient storage system where data transfer through the transport channels are adjusted based on load on storage driver tiers that optimizes data transfer between the host and the target storage system. 
Regarding claims 11, this is the computer program product claims corresponding to the method claims 4 and is rejected for the same reasons mutatis mutandis. 
Regarding claims 18 this is the system claims corresponding to the method claims 4 and is rejected for the same reasons mutatis mutandis. 

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vohra/Burke as applied to claims 1, 8 and 15 and further in view of Roberts (US 20200042228 A1)

Regarding claim 5, Vohra/Burke teaches all the limitations of claims 1.
However Vohra/Burke did not explicitly teach mapping the one or more transport channels to the one or more storage drive tiers by monitoring a number of the storage drive tiers and adjusting a host protocol and storage tier table based on the number of the storage drive tiers where the table comprises the mapping of the one or more transport channels to the one or more storage drive tiers.
Roberts discloses, The computer-implemented method of claim 1, wherein mapping the one or more transport channels to the one or more storage drive tiers, based on performance further comprises:
monitoring, by one or more computer processors, a number of the one or more storage drive tiers ([0089] “.., logic for initiating a self-assessment may include a tiering change assessment schedule, monitoring for specific events related to tiering changes, such as the receipt of device tiering criteria command 204 or data tiering criteria command 206, and/or receiving a specific command to initiate an assessment, such as data tier validation command 210”.); and
adjusting, by one or more computer processors, a host protocol and storage tier table based on the number of the one or more storage drive tiers, wherein the host protocol and storage tier table comprises the mapping of the one or more transport channels to the one or more storage drive tiers, and further wherein the mapping is based on performance. ([0089] “Self-assessment protocol 334.1 may also include logic for when the protocol is triggered or initiated in response to a tiering change. Example tiering changes may include: a performance change in the local performance tier from one performance tier to another performance tier; a data tier change in the host data tiers of the stored data units; or, a data criteria change in at least one data tiering criteria used to determine the host data tiers...” [0029] “host 102 is coupled to data storage system 100 through interface 112 over a network fabric 104... multiple hosts 102 .. are coupled to data storage system 100 One transport channels and one storage drive tier do not need mapping or other adjustment, these are one to one mapping.).

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Robert’s system would have allowed Vohra/Burke to facilitate mapping the one or more transport channels to the one or more storage drive tiers by monitoring a number of the storage drive tiers and adjusting a host protocol and storage tier table based on the number of the storage drive tiers where the table comprises the mapping of the one or more transport channels to the one or more storage drive tiers. The motivation to combine the teaching would be to have an efficient storage system where storage tier and transport channels are mapped based on their performance which will optimize data transfer between the host and the target storage system. 

Regarding claim 6, Vohra/Burke/Roberts discloses, the computer-implemented method of claim 1, wherein mapping the one or more transport channels to the one or more storage drive tiers further comprises:
monitoring, by one or more computer processors, a number of the one or more storage devices in each of the one or more storage drive tiers (Roberts: [0089] “.., logic for initiating a self-assessment may include a tiering change assessment schedule, monitoring for specific events related to tiering changes, such as the receipt of device tiering and
adjusting, by one or more computer processors, a host protocol and storage tier table based on the number of the one or more storage devices in each of the one or more storage drive tiers, wherein the host protocol and storage tier table comprises the mapping of the one or more transport channels to the one or more storage drive tiers (Robert: [0089] “Self-assessment protocol 334.1 may also include logic for when the protocol is triggered or initiated in response to a tiering change. Example tiering changes may include: a performance change in the local performance tier from one performance tier to another performance tier; a data tier change in the host data tiers of the stored data units; or, a data criteria change in at least one data tiering criteria used to determine the host data tiers  ...” One transport channels and one storage drive tier and one device do not need mapping or other adjustment, these are one to one mapping.).

Regarding claims 12 and 13, these are the computer program product claims corresponding to the method claims 5 and 6, and are rejected for the same reasons mutatis mutandis. 
Regarding claims 19 and 20, these are the system claims corresponding to the method claims 5 and 6 and are rejected for the same reasons mutatis mutandis. 


Response to Arguments
	Applicant’s arguments filed 02/24/2021 have been fully considered and are not persuasive.  On pages 11-15 applicant’s arguments are directed towards the teachings of Mimatsu as they pertain to claims 1-4, 7-11, and 14-18. In response to the amendments filed 
	Applicant argues that Mimatsu in view of Roberts does not disclose the features of claim 5, as amended, for at least the following reason. Mimatsu does not disclose, "wherein the mapping is based on performance". 
	Examiner argues that the new art from Vohra teaches path selection policy that uses one or more criterion. One of the criteria could be listing (ordering) the paths based on performance and selects the one that matches the performance of the storage tier.

	
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.H/Examiner, Art Unit 4192                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138